Title: From John Adams to John Quincy Adams, 10 December 1811
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy December 10 1811

I feel Some Compunction, when I recollect the long time that has passed Since I wrote you a Line. Indeed I Could take no pleasure in Writing, nor you in reading continual Narrations of Wounds Bruises, Sicknesses Amputations and Deaths, among those you Love, as I did with the most ardent and well merited Affection. I could only recommend Epictetus’ Antoninus, and St Paul, all of whom you know as well as I do. These light Afflictions which are to be Sure, but for a moment have been heavy enough and long enough to put in Requisition all my Philosophy and Religion. And if I mistake not you will find that you have none of either to Spare.
I have recd your N. 4. and N. 5 Copy press Duplicates of which I had recd Some time ago: but could not read, but very imperfectly in parts. I believe you have recd all the Letters I have written. My Correspondence is not Such regular Clock Work as yours, nor as mine was once. There is a difference in Arithmetic I find between Seventy seven and forty four
Those great and mighty Gentlemen called Emperors and Kings take great Liberties with Us, poor humble meek and peaceable Republicans. They permit their Generals Admirals, Judges, and Subordinate Officers to make very free with our Letters. Mine contain no Treason, and very little Sauciness against any of them. Yet your may Letter was opened in Hallifax and Sent me with out any modest Attempt to conceal their ungentleman like Conduct.
It is astonishing however that So few of our Letters to you and of yours to Us have miscarried. This upon the whole I think is a Strong proof of the Generosity of the World. It must have been pure ill nature that could have Suppressed any of our Letters or yours.
I ought to have written to you long ago that I perfectly approve of your Resignation of a Seat of the Supreeme Bench or rather your declining to accept one.
When the Judge was told that the Juror was dead, he thought that Event a Sufficient apology for his Non Appearance, and that the thirteen preceeding Reasons might have be Spared. The Circumstances of your Family were as decisive, as the Jurors fourteenth Argument. Your other Reasons nevertheless, I respect and venerate. I have reasoned and felt almost forty years ago in nearly the Same manner; and you have more than once expressed to me Sentiments which prevented all Surprize when your Refusal was known. Let me however advise you to be very careful of your opinions of the common Law. With the Cannon Law or ecclesiastical Law of England We have nothing to do. Many Parts of the constitutional Law of England are not applicable to Us. But many Parts of it never were Surpassed by human Jurisprudence.
I am engaged in an edifying Correspondence with your Sons George and John at Atkin-Son. They are well and We are I thank God all well at present. I could not have Said So much this two years before.
Among the many deaths that have afflicted Us you may imagine that Mrs Johnsons has made a Small Impression: but I assure you it is not So. She was a Woman of fine Understanding and held an ingenious Pen. A constant Correspondence with your Mother was a high Entertainment to Us, full of useful Information. On your account and your Family’s, and of all her Children and Grandchildren as well as my own I lamented her death almost as much as that of Mrs Cranch.
Alass! What can I Say of My Brother and Sister Cranch? They are in Heaven but I am on Earth, and destitute of a House in Town, excepting my own and your Brothers, in which I was always happy. Never Shall I See his like again an invariable Friend for Sixty years!
If I Say nothing of public Affairs the Newspapers will tell you all that I know and more.
We are told that our Government is checking the Press. They will find that my “Gag Law” was not So bad a Thing: Indictments for Libels are become popular even in Boston.—
My Love to your Wife Children Sister Nephew and Respect to all who have ever heard the Name of

John Adamsyou Should have acknowledged the receipt of No 6 july 21 & No 9 Sep’br 14th